Citation Nr: 0731514	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-02 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1968 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the RO which 
granted service connection for PTSD and assigned a 10 percent 
evaluation, effective from January 12, 2004, the date of 
receipt of the veteran's original claim.  38 C.F.R. 
§ 3.400(b)(2)(i).  In September 2004, a Decision Review 
Officer (DRO) assigned an increased initial rating of 30 
percent for the disability at issue, effective from the same 
date.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  Since service connection was established, the veteran's 
PTSD has been manifested by complaints of depression, 
anxiety, decreased concentration, disturbing dreams and 
ruminations about Vietnam, and impaired anger control.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Part 4, 
including Diagnostic Codes 9411-9440 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

In this regard, the veteran's current appeal is for a higher 
initial evaluation for his PTSD.  As noted above, the 
veteran's claim for service connection for PTSD was 
substantiated in the July 2004 rating decision on appeal.  
Therefore, VA no longer has any further duty to notify the 
veteran how to substantiate the service connection claim.  
Moreover, his filing a notice of disagreement as to the 
initial disability rating did not trigger additional section 
5103(a) notice.  Rather, VA was then required to fulfill its 
statutory duties under 38 U.S.C. §§ 5104 and 7105 and 
regulatory duties under 38 C.F.R. § 3.103.  In this regard, 
the Board notes that the appellant and his representative 
have been provided the pertinent Diagnostic Code criteria for 
evaluating the service-connected disability at issue.  The RO 
issued a statement of the case in September 2004, and 
provided the veteran with pertinent criteria for establishing 
a higher initial evaluation under the rating criteria for 
mental disorders.  Thus, the Board finds that VA complied 
with the procedural requirements of 38 U.S.C.A. §§ 5104, 
7105(d), and 38 C.F.R. § 3.103(b).  Id.  

With regard to VA's duty to assist, the veteran's service 
medical records and all VA medical records identified by him 
have been obtained and associated with the claims file.  The 
veteran was examined by VA during the pendency of this appeal 
and was afforded an opportunity for a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation sole on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

As noted above, this appeal arises from an original claim for 
compensation benefits and a July 2004 rating decision which 
granted service connection for PTSD and a September 2004 DRO 
decision that assigned a 30 percent evaluation, effective 
from January 12, 2004, the date of receipt of the veteran's 
claim.  38 C.F.R. § 3.400(b)(2)(i) (2007).  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD results in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is awarded.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

Factual Background

The veteran contends that his PTSD is more severe than is 
reflected in the 30 percent evaluation currently assigned.  
The veteran asserts that he has difficulty with his memory, 
anger management, and concentration and believes that his 
disability would be more appropriately rated at 50 percent 
disabling.  

At his initial VA psychiatric evaluation in December 2002, 
the veteran reported feeling depressed for many years.  He 
said that he had disturbing dreams when he first came home 
from Vietnam, but that they eventually faded until he retired 
from the Postal Service three years earlier.  Since then his 
symptoms had began to worsen.  He said the he wakes up in a 
sweat after dreaming, but can't remember his dreams.  He 
reported a strong, supportive marriage with his current wife 
of 22 years.  On mental status examination, the veteran was 
pleasant, cooperative, and alert and well oriented.  He was 
adequately dressed and groomed; his speech was clear and 
fluent, and he was coherent and relevant with no psychotic 
features.  His mood was dysphoric, his affect broad, and his 
insight and judgment were adequate.  There was no evidence of 
suicidal or homicidal ideations.  The examiner opined that 
the veteran's symptoms were consistent with dysthymic 
disorder, possibly related to his military experiences.  He 
noted that while the veteran may have exhibited a full PTSD 
syndrome at some point in the past, he now only experienced 
some isolated symptoms and did not exhibit the full PTSD 
syndrome at present.  

A VA outpatient report in July 2003, noted that the veteran 
was stressed by his finances and his wife's health problems.  
It was indicated that he had retired after 32 years of 
employment as a postal worker, and that he had taken a part-
time job as a driver/delivery man.  The veteran reported 
decreased concentration, but denied any suicidal ideations or 
anhedonia.  The impression was dysthymic disorder.  When seen 
in January 2004, the veteran reported some depression, 
anxiety, and ruminations about Vietnam since he had been out 
of work from the post office for the past week.  He still had 
night sweats and sleep disturbance but couldn't remember what 
his dreams were about.  The impression included depression 
and PTSD.  When seen in April 2004, the veteran denied any 
nightmares.  

When examined by VA in May 2004, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's history.  The veteran reported 
night sweats, nightmares once a week, startle response, 
flashbacks, anxiousness, and problems with anger control.  On 
mental status examination, the veteran denied any panic 
attacks, suicidal or homicidal ideations, or any auditory or 
visual hallucinations.  He was casually dressed with good 
hygiene, and his mannerisms and expressions were appropriate.  
His affect was euthymic except when he talked about his role 
in Vietnam, when he would become slightly morose, but did not 
cry.  His speech was normal in rate and rhythm.  The 
diagnoses included PTSD and dysthymic disorder.  The Global 
Assessment of Functioning (GAF) score was 70, and the 
examiner commented that the veteran's symptoms were mild in 
degree.  

When seen on VA outpatient basis in July 2004, the veteran 
reported increased nightmares and intrusive thoughts about 
Vietnam during the evening when he got home from working as a 
mail carrier at the post office.  He said that during the 
day, he felt fine.  He reported some mild memory difficulties 
and said that he was having some trouble with day care 
management for his two year old grandson who lived with the 
veteran and his wife during the winter.  

Analysis

In the instant case, the veteran's principal symptomatology 
includes complaints of depression, anxiety, decreased 
concentration, impaired anger control, and disturbing 
ruminations and dreams/ nightmares (once a week) about 
Vietnam.  Despite these complaints, the veteran has reported 
he worked full-time as a mail handler at the U.S. Postal 
Service for 32 years prior to retiring around 2000, and has 
since returned to full-time work at the post office, without 
any reported lost time at work because of his symptoms.  In 
fact, when seen by VA in July 2004, the veteran reported that 
he had no symptoms during the day and only experienced some 
intrusive thoughts at night when he got home.  

The clinical findings on the May 2004 VA examination and the 
outpatient notes during the pendency of this appeal showed no 
more than mild symptoms of PTSD.  Although the veteran 
asserts that he has problems with concentration and 
understanding complex directions, none of the reports show 
any significant memory or concentration problems or more than 
mild symptoms of PTSD.  There was no evidence of flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, or panic attacks.  The veteran does not display any 
psychotic manifestations, significant impairment of memory, 
abstract thinking, or any disturbance of motivation and mood.  
He has been married for some 25 years, and has a good 
relationship with his wife and grandchild.  

The VA psychiatrist in May 2004, assigned a GAF score of 70 
and indicated that the veteran did not display more than mild 
symptoms of PTSD.  The GAF score is an indicator of the 
examiner's assessment of the individual's overall 
functioning.  A GAF score between 61 and 70 contemplates some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational or school functioning 
(e.g., occasional truancy, or theft with the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994) (DSM-IV).  

Taking the GAF score into consideration with all the 
pertinent evidence of record, including the veteran's 
relatively mild symptoms of PTSD, the Board finds that the 
manifestations listed for the GAF of 70 as noted by the VA 
examiner is more in keeping with the veteran's disability 
picture.  

The clinical findings do not show the frequency, severity, or 
duration of psychiatric symptoms necessary for a rating of 50 
percent or higher under the criteria cited above.  There was 
no evidence of any symptoms such as flattened affect; panic 
attacks more than once a week; impaired judgment or abstract 
thinking; disturbances of motivation and mood, or difficulty 
in establishing and maintaining effective work and social 
relationships.  On the contrary, the veteran has been married 
for some 25 years, and has a good, supportive relationship 
with his wife.  While it is unfortunate that the veteran had 
to return to work at the Postal Service because of financial 
difficulties, the fact that he is able to work well into his 
60's without any reported symptoms or lost time at work, 
suggests that his PTSD does not cause any significant 
industrial impairment.  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater.  38 C.F.R. § 4.130 (2007).  It must 
be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2007).  

In the veteran's case, the evidence does not suggest that his 
PTSD symptoms are of such severity to warrant a rating of 50 
percent or higher.  Accordingly, the Board concludes that the 
veteran does not meet or nearly approximate the level of 
disability required for a rating in excess of 30 percent from 
the initial grant of service connection.  As the 
preponderance of the evidence is against the claim, the 
appeal is denied.


ORDER

An initial evaluation in excess of 30 percent for PTSD, is 
denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


